Citation Nr: 0940556	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to December 1971

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In September 2009 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.


FINDING OF FACT

Hearing loss was not present in service and the Veteran does 
not currently have hearing loss disability as defined by 
38 C.F.R. § 3.385. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
and Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated April 2005, 
May 2005, February 2006, March 2006 and August 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss, which he claims is due to exposure to 
noise while in active service.  Service connection will be 
granted for a disability resulting from an injury or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as organic diseases of the 
nervous system, like sensorineural hearing loss, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  
In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and therefore a presumptive disability.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be: 1) medical evidence of a current disability; 2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 10 Vet. App. 427 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 
(Fed. Cir. 2005).  If the Veteran fails to demonstrate any 
one element, denial of service connection will result.

The Veteran first applied for service connection for this 
condition in March 2005.  In a September 2006 rating 
decision, after a review of service treatment records, VA 
treatment records and written statements from the Veteran and 
others, the RO denied the Veteran's claim.  The Veteran filed 
a Notice of Disagreement in December 2006 and submitted his 
Substantive Appeal (VA Form 9) in June 2008.  In September 
2009, in connection with this appeal, the Veteran was 
afforded a hearing with a Veterans Law Judge.

The Veteran's service treatment records, including reports 
from the Veteran's entrance and separation examinations, 
contain no complaints, findings, history, treatment or 
diagnosis of hearing loss.  The Veteran's DD214 indicates 
that the Veteran served as a Field Artillery Crewman. 

The claims file contains the October 1969 report of medical 
examination completed upon entrance into service.  As this 
evaluation was conducted after October 1967 the Board does 
not need to convert the numbers provided.  Testing was 
performed at 500, 1000, 2000 and 4000 Hertz and hearing 
acuity for the right ear was 10, zero, zero and 10 decibels 
respectively.  For the left ear hearing acuity was 5, 5, zero 
and 5 decibels respectively.  

The Veteran also underwent a December 1971 separation 
examination.  Test was again performed at 500, 1000, 2000 and 
4000 Hertz.  Hearing acuity for the right ear was 20, 15, 20 
and 20 decibels respectively.  Hearing acuity for the left 
ear was 15, 15, 15 and 20 decibels respectively.  

The Board takes notice of 38 C.F.R. § 3.385 and Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993), which indicate that the 
threshold for normal hearing is from zero to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Neither the Veteran's entrance examination nor the 
Veteran's separation examination indicates threshold levels 
higher than 20 decibels.  As such, hearing loss was not 
present at the time of the Veteran's entrance or separation 
examinations.  

Post-service VA treatment records associated with the claims 
file show that the Veteran first reported a hearing 
impairment during his March 2005 claim, more than 30 years 
after service.  In this regard, the Board notes that the 
amount of time elapsed since military service and the first 
medical evidence of a diagnosis of hearing loss and tinnitus 
is, in itself, significant and it weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).

A VA examination conducted in November 2005 indicates that 
the Veteran claimed to have difficulty with speech 
comprehension in competing noise.  He claimed not to have 
used any ear protection in service and that he was exposed to 
noise from firearms, machine guns, the firing range, 
helicopters, heavy artillery and combat explosions.  The 
examiner diagnosed the Veteran with mild sensorineural 
hearing loss in both ears, but noted that the service 
treatment records were not in the claims file and declined to 
render an opinion until they were made available for review.

Measured at 1000, 2000, 3000 and 4000 Hertz the Veteran's 
puretone thresholds were 25, 25, 25 and 20 decibels for an 
average of 24.  The speech recognition score of the right ear 
as 94 percent.  For the left ear the Veteran's puretone 
thresholds were 25, 25, 25 and 25 decibels, for an average of 
25.  The speech recognition score for the left ear was also 
98 percent.  In a July 2006 addendum the examiner noted that 
the Veteran's hearing was normal at both enlistment and 
separation.  Citing those records and her own testing, the 
examiner determined that the Veteran's claim of hearing loss 
was not related to or caused by military noise exposure.  

In September 2006, the veteran underwent a functional 
evaluation of his hearing.  He complained that people had to 
repeat things for him and that he had trouble hearing when 
there was background noise.  His testing results were 
reviewed which revealed mild loss at 8000 hertz on the right 
and mild loss at 6000 loss on the left.  

The Veteran has also submitted an August 2009 private 
audiological evaluation conducted by an audiologist.  This 
examiner diagnosed the Veteran with mild high frequency 
sensorineural hearing loss bilaterally and concluded that 
word recognition was 100 percent for bilaterally.  On review, 
this examination did not use the Maryland CNC test to 
determine word recognition scores, and therefore, it is not 
adequate for VA rating purposes.  See 38 C.F.R. § 4.85(a) 
(2008).  Notwithstanding, the Board notes that the speech 
recognition scores shown on the August 2009 private 
examination are even higher than those shown on the November 
2005 VA examination.  In addition, the puretone thresholds do 
not appear to differ between the two tests.  

The Veteran's representative contends that the VA 
audiological examination was inadequate because the examiner 
based her opinion in part on the negative findings in the 
Veteran's service treatment records.  The Board finds that 
the opinion rendered is entirely adequate.  The examiner's 
rationale for her opinion was that the medical evidence of 
record showed no in-service hearing impairment and both the 
Veteran's entrance and separation examination indicate normal 
hearing according to laws administered by the VA.

Furthermore, for VA purposes, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Based on the November 2005 examination results, the Veteran 
does not have a hearing disability as defined by VA law.  38 
C.F.R. 3.385 (2009).  

The Board has reviewed both the written statements submitted 
by the Veteran, his wife and sister and the testimony offered 
by the Veteran in his September 2009 hearing and the Board 
acknowledges that the Veteran and other acquaintances are 
competent to testify as to symptoms which are non medical in 
nature or what comes to them through their senses.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that a Veteran is competent to 
provide a diagnosis of simple condition such as a broken leg.  
However, the Court found that individuals without training 
are not competent to provide evidence as to more complex 
medical questions.  The Veteran and his acquaintances are not 
shown to have medical training and expertise, so they cannot 
provide competent opinions on a matters as complex as the 
diagnosis or etiology of hearing loss.  Even according them 
some probative value, their statements are outweighed by the 
opinion of the medical professional who had access to the 
claims file and by the complete lack of contemporaneous 
evidence of hearing loss.  See also Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006)).

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA.  
38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of 
the need to submit medical evidence of the existence of a 
current disability and of a relationship between that 
disability and an injury, disease or event in service.  The 
Board has considered application of the benefit-of-the doubt 
doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but 
does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that there is a preponderance of evidence against 
a grant of service connection for bilateral hearing loss. 




ORDER

Service connection for hearing loss is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


